El Juez Asociado Señor HtjtchisoN,
emitió la opinión del tribunal.
La parte demandante en nna acción por $800 obtuvo sen-tencia por $400, con costas.
La demandada apela de nna orden aprobando nn memorándum de costas, y alega qne la corte de distrito se ex-cedió en sn jurisdicción al conceder honorarios de abogado.
El artículo 327 del Código de Enjuiciamiento Civil, tal cual fué enmendado en 1908 (Compilación de 1911, sección 5371) autorizaba la concesión de honorarios de abogado como parte de las costas sólo en acciones o procedimientos en qne la materia litigiosa excediera de $500. Este artículo fué pos-teriormente enmendado en 1917 (Leyes de ese año (1), página 207) eliminándose la restricción relativa al valor en contro-versia. La apelante se funda en la ley según fué enmendada en 1908, y asume que el valor de la materia litigiosa es $400, importe de la sentencia, excluyendo las costas, y no $800 que es la suma mencionada en la demanda. La enmienda de 1917, desde luego, elimina la cuestión relativa a la cuantía juris-diccional.
Otra contención es que la corte de distrito abusó de su discreción al conceder las costas a la demandante. Si la demandada interesaba obtener la revisión de tal alegado abuso de discreción, debió baber presentado el punto específicamente en la apelación de la sentencia. Dejó de hacer esto. Antonsanti & La Costa v. Sucesión Axtmayer, 39 D.P.R. 596. Esta cuestión es demasiado tardía al ser suscitada por primera vez en la apelación de una orden aprobando un memorándum de costas.
La tercera contención es que la suma concedida como ho-norarios es excesiva.
En el memorándum, los demandantes pedían la suma de $400 por honorarios de abogado. La corte concedió la mitad *824de esa suma. Tomándolo todo en consideración, creemos que esa partida debe reducirse nuevamente a $100.

La orden apelada debe ser modificada de conformidad, y, así modificada, se confirma.